Per Curiam:

This appeal is from an order denying the appellant husband’s request for custody of the parties’ child and requiring appellant to make repairs to the wife’s home. We affirm as to custody and reverse as to repairs.
The parties were divorced in May 1975, and custody of their son was awarded to the wife. The husband instituted this change of custody action on the grounds that the child’s home environment had deteriorated.
While this action was pending, the wife moved to require appellant to make certain repairs to the former marital home. A similar motion had been heard previously before Judge DeZern and by order of June 10, 1976, he held that the appellant was not required to perform repairs on the wife’s home. There was no appeal from this order.
*351Initially, appellant asserts the trial court erred in not holding the earlier order of Judge DeZern res judicata as to the issue of repair. We agree.
Where the wife had moved less than a year earlier for the same relief, upon the same set of facts, it was error for the trial court to again determine the issue. The prior order of Judge DeZern was binding on the parties on the issue of repair. Accordingly, we reverse that portion of the trial court’s order.
The remaining exceptions raised by appellant are without merit and are resolved by settled principles of law. As a full written opinion would be without precedential value, we dismiss the remainder of this appeal pursuant to Rule 23 of the Rules of Practice of this Court.
Affirmed in part and reversed in part.